Appeal from an award of disability benefits made by the State Industrial Board under the Workmen’s Compensation Law. Claimant became disabled by reason of dermatitis, an occupational disease, sustained while in the employ of the appellant employer. He quit work on December 13, 1940, after having received medical treatment for some time. He continued his medical treatment and returned to work on February 4, 1941, for another employer in the same occupation. After working a short time he suffered a recurrence and was compelled to stop work again on *800February 28, 1941. The principal question is whether the disability resulted from his return to work on February 4, 1941, or was a recurrence of his previous disablement and the result of his employment prior to December 13, 1940. The evidence sustains the finding that such recurrence of the disease and the disability were the result of the first employment. Award .unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.